NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a1044n.06

                                           No. 11-2169                                   FILED
                                                                                     Oct 01, 2012
                          UNITED STATES COURT OF APPEALS                       DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


DOUGLAS CARL; MARY CARL,                           )
                                                   )
       Plaintiffs-Appellants,                      )
                                                   )   ON APPEAL FROM THE UNITED
v.                                                 )   STATES DISTRICT COURT FOR THE
                                                   )   EASTERN DISTRICT OF MICHIGAN
BAC HOME LOANS SERVICING, LP,                      )
                                                   )
       Defendant-Appellee.                         )



       Before: GIBBONS and COOK, Circuit Judges; and ROSENTHAL, District Judge.*


       PER CURIAM. The Carls appeal from the district court’s Rule 12(b)(6) dismissal (and

denial of reconsideration) of their claims to void the foreclosure that deprived them of their

Michigan home. In the absence of reasoned argument setting forth specific legal grounds that would

support this court’s voiding the foreclosure, we affirm the district court’s judgment. The appellate

brief includes just 595 words in the argument section (including headings and articles) and only two

citations to Michigan statutes, without argument advocating a reading of those statutes. The Carls

make no effort to show how the district court erred. They supply only allegations and recitation of

their preferred appellate result. See United States v. Johnson, 440 F.3d 832, 845–46 (6th Cir. 2006)

(“[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at developed



       *The Honorable Lee H. Rosenthal, United States District Judge for the Southern District of
Texas, sitting by designation.
Nos. 11-3434/11-3497
United States v. Sarlog


argumentation, are deemed waived.” (internal quotation marks omitted) (citing United States v.

Elder, 90 F.3d 1110, 1118 (6th Cir. 1996))).


       We AFFIRM the judgment of the district court.




                                               -2-